UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 09-6078


BENNIE A. MACK, JR.,

               Plaintiff – Appellant,

          v.

CARL R. FOX, in his individual capacity and in his official
capacity as Resident Superior Court Judge for the 15B
Judicial District of North Carolina; JAMES WOODALL, in his
individual capacity and in his official capacity as
District Attorney for the 15B Prosecutorial District of
North Carolina; KENNETH C. TITUS, in his individual
capacity and in his official capacity as a Superior Court
Judge with the State of North Carolina; JOSEPH MOODY
BUCKNER, in his individual capacity and in his official
capacity as District Court Judge for the 15B Prosecutorial
District of North Carolina; RIPLEY RAND, in his individual
capacity and in his official capacity as a Superior Court
Judge within the State of     North Carolina, North Carolina
State Bureau of Investigation; KEVIN SNEAD, in his
individual capacity and in his official capacity as a
special agent for the North Carolina State Bureau of
Investigation; ORANGE COUNTY NORTH CAROLINA MAGISTRATE'S
OFFICE, Orange County, North Carolina; REX FREDERICKS, in
his individual capacity and in his official capacity as an
Orange County Magistrate; LOY LONG, in his individual
capacity and in his official capacity as an Orange County
Magistrate; GERALD R. KOELLING, in his individual capacity
and   in  his   official   capacity   as  an  Orange   County
Magistrate; LUCIOUS CHESHIRE, in his individual capacity
and   in  his   official   capacity   as  an  Orange   County
Magistrate; JAMES C. STANFORD, in his individual capacity
and in his official capacity as the Orange County, North
Carolina Clerk of Superior Court; ANAND P. RAMASWAMY, in
his individual capacity and in his official     capacity   as
Assistant   District    Attorney for the 15B Prosecutorial
District of North Carolina; MOSES CAREY, JR., in          his
individual   capacity    and   in   his official capacity as
Chairman of Orange County Commissioners; ALLEN BADDOUR, in
his individual capacity and in his official capacity as
Resident Superior Court Judge in the 15B Judicial District
of North Carolina; ORANGE COUNTY NORTH CAROLINA,

                Defendants – Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:07-cv-00760-NCT-WWD)


Submitted:   May 28, 2009                 Decided:     June 8, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bennie A. Mack Jr., Appellant Pro Se. Grady L. Balentine, Jr.,
Special Deputy Attorney, Raleigh, North Carolina, Gerald Patrick
Murphy, Assistant Attorney General, Raleigh, North Carolina,
James R. Morgan, Jr., Robert T. Numbers, II, WOMBLE, CARLYLE,
SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            Bennie     A.   Mack,     Jr.,      appeals       the   district   court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).         We have reviewed the record and find no

reversible    error.        Accordingly,         we    deny   leave   to   proceed   in

forma pauperis and dismiss the appeal for the reasons stated by

the   district   court.        Mack    v.       Fox,   No.    1:07-cv-00760-NCT-WDD

(M.D.N.C.    Dec.    10,    2008).      We       dispense      with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            3